Citation Nr: 0835626	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  04-40 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hypertension.

(The issue of entitlement to service connection for post-
traumatic stress disorder is the subject of a separate 
decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from May 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Settle, Washington.

The veteran testified a Veterans Law Judge via 
videoconferencing technology in January 2008.  A transcript 
of the hearing has been associated with the record.


FINDING OF FACT

Hypertension was not manifested in service or within one year 
of discharge, and is unrelated to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated during service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the instant case, the veteran's claim was received in June 
2003, after the enactment of the VCAA.

A July 2003 letter discussed the evidence necessary to 
support a claim of entitlement to service connection.  It 
listed the various types of evidence that could be submitted.  
The veteran was asked to provide any evidence that reflected 
treatment for the claimed disability.  The evidence of record 
was listed, and the veteran was told how VA would assist him 
in obtaining additional evidence.  

A December 2003 letter apprised the veteran that he had until 
July 31, 2004 to submit evidence pertaining to his claim.  
The veteran was provided with a copy of a November 2003 
rating decision which deferred a decision on the issue of 
entitlement to service connection.  

A letter dated in October 2005 listed the types of evidence 
that could be submitted in support of the veteran's claim.  
The veteran was provided with an additional questionnaire.  
The letter discussed the evidence necessary to support  the 
veteran's claim and listed the evidence of record.  The 
veteran was told how VA would assist him in obtaining further 
evidence.

In March 2006 the veteran was told how VA determines 
disability ratings and effective dates.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Although appellant may have received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  A VA examination has been 
conducted.  The veteran has testified before a Veterans Law 
Judge.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Service connection hypertension may be granted if the 
disability is manifest to a compensable degree within one 
year of active service.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding suggesting 
hypertension.  In December 1965, the veteran's blood pressure 
was 116/64.  On discharge examination in August 1967, the 
veteran denied high blood pressure.  His blood pressure was 
124/78.  Hypertension was not noted, and the veteran was 
determined to be qualified for separation.

In his application for benefits, received by VA in July 2003, 
the veteran indicated that his hypertension began in June 
2003.

A VA outpatient treatment record dated in June 2003 indicates 
that the veteran had been started on hypertension medication 
the previous week and was experiencing dizziness and nausea.  

During a psychological evaluation in December 2003, the 
veteran reported that he had found out about his high blood 
pressure in June of that year.

At his January 2008 hearing, the veteran testified that he 
had been diagnosed with hypertension in 2003 but that he had 
experienced dizziness prior to that date.  He argued that the 
stress in Vietnam caused his hypertension.  

Having carefully reviewed the evidence pertaining to this 
claim, the Board has determined that service connection is 
not warranted.  In this regard, the Board notes that the 
first indication in the record of a diagnosis of hypertension 
dates to June 2003, many years after service.  There is no 
competent evidence of hypertension during service, and there 
is a notable lack of evidence of hypertension during the 
period between discharge in January 1968 until June 2003.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates a current diagnosis of hypertension, it does not 
contain competent evidence which relates this diagnosis to 
any injury or disease in service.  The Board has considered 
the veteran's argument that his hypertension is related to 
stress he experienced in service.  However, he is not, as a 
layperson, qualified to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    
   
In summary, the evidence clearly points to a remote, post-
service onset of this claimed disability.  There is a 
remarkable lack of credible evidence of pathology or 
treatment during service or within years of separation.  The 
veteran himself indicates that he was not diagnosed with 
hypertension until 2003.  The Board finds the negative and 
silent record to be far more probative than the veteran's 
remote, unsupported assertions of a relationship to service.  
Rather, the competent evidence clearly establishes that the 
post service diagnosis is not related to service.  Absent 
reliable evidence relating hypertension to service, the claim 
of entitlement to service connection must be denied.




ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


